Reed, J.
(dissenting). I am unable to concur in the result reached by the majority of the court in this ease, or to acquiesce in the reasoning which leads to it. As appears in the prevailing opinion, the policy sued upon became null and void if any other insurance should be made upon the property insured, unless the written consent of the company, at the New York city office, was obtained. The practice which had obtained in the conduct of the company’s business modified the clause requiring the written consent of the company at the New York office to additional insurance in one particular, namely, the company’s agents at Princeton had the authority to give such written consent at Princeton, by the direction of the New York office to be given, in each case. Apart from this, there was no modification of the contract between insurer and insured. ■ It is admitted that additional insurance was effected upon the property insured by the present policy. It is admitted that no consent of the company, either at the New York office or at the office of the local agents in Princeton, ■was ever given.
The liability of the company is decided, by this court, to rest upon an estoppel. This estoppel is grounded upon a ■remark made by Mr. Patterson, the general agent of the defendants, in charge of the New York office. He, as the . plaintiff testifies, when he obtained the proof of loss, said that ib' y had notified the local agents to cancel this policy, but it *166had been neglected. From this remark it is said that the jury could have inferred, first, that Wright & Marsh, of Princeton, the Princeton agents, had reported to the New York office the fact that additional insurance had been obtained, and, second, that the New York office had concluded to cancel the policy, and had notified Wright & Marsh to that effect, and that these gentlemen had failed to notify the insured of the cancellation. From these circumstances it is concluded that the insured was lured into a belief that her property was still insured in defendants’ company, and the jury could have inferred that, had she been informed of the cancellation, she would have substituted other insurance for the canceled insurance before the occurrence of the fire.
Now, in the first place, it does not seem to me that the remark of Mr. Patterson adds anything to the plaintiff’s case in respect to the estoppel upon which it rests. For it is obvious that the duty of the local agents at Princeton, to forward to the New York office any notice given to them of additional insurance, was just as obligatory as was their duty to forward to the insured any notice they had received, from the New York office, of consent or cancellation. If, therefore, their failure to communicate the latter notice to the insured was a neglect which estopped the company, it would seem that a neglect to communicate a former notification would equally estop the company. In my judgment, under the condition in the present policy, a failure to perform either of these duties would not result in an estoppel. It is observable that the condition of this policy is not as in some policies, that unle'ss notice of additional insurance shall be given within a reasonable time, the policy shall be void, or similar language which imports that the policy shall survive for a period after the additional insurance is obtained. In respect to policies having conditions containing language like that last mentioned, cases can be found in which a delay upon the part of the company to respond either favorably or unfavorably to a notification of additional insurance, is held to conclude 'the company from asserting its dissent. Regarding the soundness of these cases. *167no opinion is expressed. The condition, however, in this policy is entirely unlike the conditions in those mentioned. Its language is that, “ If any other insurance has been or shall hereafter be made upon the property hereby insured, or any part thereof or any interest therein, whether such insurance is valid or invalid, this entire policy and every part thereof shall be null and void, unless the written consent of the company at New York city office is obtained.” The policy, therefore, is ipso facto void the moment any additional insurance is obtained without consent. If the insured chooses to get the second insurance before such assent is obtained, the insured takes the risk. The effect of such an act is plain, for the stipulation is unmistakable, that, from the moment the second insurance is effected, the policy is void. It can only be revived by a subsequent written consent. The act of the company in thus renewing the policy, is exactly the same as the acceptance of a new risk. If this delay in announcing its conclusion to accept or refuse the renewal of a policy after the additional insurance is effected can estop the company from denying such renewal, I see no reason why a delay in accepting or refusing any risk offered will not estop the company from denying that a policy is executed. And if this doctrine is applied to all contracts, then any unreasonable delay in accepting or refusing any proposal, which delay has resulted) in preventing the proposer from executing other contracts with other persons, would result in a similar estoppel. I shall vote to reverse.
Justices Dixon and Magie concur in these views,.
For affirmance — The Chancellor, Depije, Garrison, Van Syckel, Bogert, Brown, Smith. 7.
For reversal — Dixon, Magie,. Reed, 3,